Citation Nr: 1818133	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-43 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980 and from November 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2008 and June 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decisions confirmed and continued a prior denial of entitlement to service connection for lumbar disc disease.  

Previously, the Board remanded the case in May 2013 and February 2016 in order to provide the Veteran with a hearing.  In January 2017, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  

A Board decision of August 2017 reopened the Veteran's claim for service connection for a lumbar spine disability.  The claim was remanded for additional development and is now returned to the Board.


FINDING OF FACT

The Veteran's current lumbar degenerative disc disease is at least as likely as not the result of disease or injury in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar degenerative disc disease have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Washington v. Nicholson, 19 Vet. App. 362 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran claims a low back disability.  A current diagnosis of lumbar degenerative disc disease is documented in VA examinations of February 2008 and August 2017.  Additionally, the Veteran's VA treating physician, Dr. B.K., diagnosed lower lumbar degenerative disc disease in his medical opinion of January 2018.  

The Veteran submitted statements describing a back injury in service.  He recalled that during a training exercise, while unloading heavy equipment from a vehicle, he slipped on ice and fell.  Statements from the Veterans brother, R. A., and his niece, P. G., are of record.  R. A. and P. G. recall the Veteran told family members about his fall and complained about back pain shortly after leaving service.  Service treatment records document the Veteran sought treatment for back pain in January 1983 and August 1983.  The Veteran's statements describing his fall have been consistent throughout the claims process.  They are supported by family statements and by service medical records.  There is credible evidence of an in-service back injury and treatment.

In August 2017 the Board reviewed the claim.  At that time, June 2016 and January 2017 opinions from the Veteran's VA primary care physician, describing a connection between the Veteran's back pain and his active service, were of record.  However, the opinions were inadequate to support the service connection claim because they failed to identify a current disability.  A February 2008 VA examiner's opinion, denying any connection between the Veteran's back disability and his service, was also of record.  However, the Board also determined this opinion was inadequate because it failed to discuss the Veteran's reported history of intermittent back pain since 1983.  A remand was necessary to develop additional medical evidence on which the claim could be determined.

Subsequently, a new VA examination was provided in August 2018.  The examiner opined that the Veteran's current degenerative disc disease was less likely than not related to his active service.  The examiner discussed medical research linking disc disease to aging, the absence of medical records documenting treatment from 1983 to 2003, and the Veteran's post service work as a laborer to support his opinion.  However, the Board's August 2017 remand directed the VA examiner to discuss the Veteran's reports of back pain after separation from service.  While the examiner listed these contentions as medical history; he failed to discuss their significance, or lack of significance, in formulating his opinion.  As such the opinion does not fully address the Veteran's medical history.  It is entitled to little weight.  

The Veteran submitted an additional December 2017 opinion from his VA primary care physician.  This physician supplemented his previous opinion with a diagnosis of "lower lumbar degenerative disc disease" and opined that "it is at least as likely as not that [the Veteran's] low back pain condition is a direct result of his slip and fall while in [the] military."  Little detail is provided in support of the physician's opinion.  However, the Board notes that this primary care physician is identified in the VA medical records as treating the Veteran since at least November 2015.  Medical records document frequent interaction between the Veteran and this doctor.  The provider, in coordinating many aspects of the Veteran's care, is familiar with his current condition and his medical history.  Therefore, the opinion is entitled to significant weight.  

On review of the evidence of record, the Board finds that the Veteran has a current diagnosis of lumbar degenerative disc disease and a record of back injury and treatment in-service.  Further, the Board finds, after resolving any reasonable doubt in favor of the Veteran, the evidence for and against a finding that the current back disability is related to service is in a state of relative equipoise.  Therefore, it is at least as likely as not the Veteran's back disability is causally related to his active service.  Accordingly, the Board finds entitlement to service connection for lumbar degenerative disc disease is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

Entitlement to service connection for lumbar spine degenerative disc disease is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


